Citation Nr: 0001876	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  96-49 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for cancer, claimed to 
be due to exposure to Agent Orange.  

3.  Entitlement to special monthly pension based upon being 
housebound, after February 1996.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from July 1962 to 
July 1966.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.

The present case arises from an August 1996 rating action in 
which service connection was denied for PTSD, and for cancer 
on the floor of the mouth and tongue claimed as due to 
exposure to Agent Orange.  In that same rating action, the 
veteran, who had been previously granted pension benefits, 
was also awarded special monthly pension, paid at the 
housebound rate.  This additional pension benefit was 
assigned effective from March 1995 to February 1996.  

In a statement received from the veteran in September 1996, 
he expressed his disagreement with the decision to deny 
service connection benefits, and with the failure to pay 
pension benefits at the housebound rate beyond February 1996.  
A statement of the case regarding these matters was issued in 
October 1996, and a substantive appeal, which addressed the 
service connection claims, was received in November 1996.  A 
hearing at which the veteran and his wife testified was 
conducted at the RO in January 1997, and the transcript of 
the hearing is construed as the veteran's substantive appeal 
regarding the matter concerning entitlement to special 
monthly pension.  Thereafter, a supplemental statement of the 
case was issued in May 1998, and the matter was eventually 
forwarded to the Board in Washington, DC.  


FINDINGS OF FACT

1.  VA medical personnel have diagnosed the veteran to have 
PTSD, as a result of his experiences in air crash recovery in 
the United States, and in air rescue missions in Vietnam.  

2.  Records from the predecessor of the U. S. Armed Forces 
Center for Research of Unit Records, and the veteran's 
service personnel records, reflect that the veteran was 
assigned to a unit, attached to the USS Enterprise, whose 
mission included the rescue of downed pilots.  

3.  The veteran's assertion that he has cancer, related to 
exposure to Agent Orange in service, is not supported by any 
medical evidence that would render the claim for service 
connection for that disability plausible under the law.


CONCLUSIONS OF LAW

1.  The veteran has submitted a well-grounded claim for 
service connection for PTSD.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The veteran has not submitted a well-grounded claim for 
service connection for cancer, claimed as secondary to Agent 
Orange exposure.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for PTSD

The threshold question to be addressed in a claim is whether 
it is well-grounded.  38 U.S.C.A. § 5107 (West 1991); Gilbert 
v. Derwinski, 1 Vet.App. 49 (1990).  If it is not, the claim 
must fail and there is no further duty to assist in its 
development.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 
Vet.App. 78 (1990). Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997), cert. denied sub nom. Epps v. West, 118 S. Ct. 
2348 (1998), Morton v. West, 12 Vet.App. 477, 480 (1999). 

In order for a claim for PTSD to be well grounded, the 
veteran must submit medical evidence of a current disability, 
lay evidence (presumed to be credible at this stage of the 
claim) of an in-service stressor, and medical evidence of a 
nexus between service and the current PTSD disability.  Cohen 
v. Brown, 10 Vet.App. 128 (1997).  

In this case, the veteran contends that he developed PTSD as 
a result of his experiences in air rescue while serving on 
board the USS Enterprise off the coast of Vietnam, as well as 
his role in air crash recovery while serving in the United 
States. A review of the available VA medical records includes 
numerous outpatient records on which the veteran is diagnosed 
to have PTSD.  Of those which reflect the stressful events 
believed to have precipitated that disorder, they show it was 
the veteran's involvement in air rescue and crash recovery 
missions which caused him to develop PTSD.  Similarly, 
several in-patient VA summaries, particularly those dated in 
1995 and 1997, reflect that the veteran was diagnosed to have 
PTSD, as a result of his participation in air/sea rescues.  

Since there is medical evidence of the claimed disability, 
evidence of an in-service stressor or stressors (i.e., the 
veteran's accounts, which are presumed credible at this stage 
of the claim), and medical evidence of a nexus between the 
veteran's service and PTSD, he has submitted a well-grounded 
claim of service connection for PTSD.  


Service Connection for Cancer

With respect to this aspect of the veteran's appeal, he 
contends that his cancer, which he believes affects his 
larynx, as well as his mouth and tongue, was caused by his 
exposure to Agent Orange during his Vietnam service.  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury which was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  As with the veteran's claim for service 
connection for PTSD, the threshold question is whether he has 
presented a well-grounded claim.  38 U.S.C.A. § 5107 (West 
1991); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  If he has 
not, the claim must fail and there is no further duty to 
assist in its development.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  This requirement has been 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit in its decision in Epps v. Gober, 126 F.3d 
1464, 1469 (Fed. Cir. 1997), cert. denied sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998).  That decision upheld the 
earlier decision of the United States Court of Veterans 
Appeals (redesignated the United States Court of Appeals for 
Veterans Claims, effective March 1, 1999), which made clear 
that it would be error for the Board to proceed to the merits 
of a claim which is not well grounded.  Epps v. Brown, 9 
Vet.App. 341 (1996).

The Court of Appeals for Veterans Claims has also held that, 
in order to establish that a claim for service connection is 
well grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a connection or 
link) between the in-service injury or aggravation and the 
current disability.  Competent medical evidence is required 
to satisfy this third prong.  See Elkins v. West, 12 Vet.App. 
209, 213 (1999) (en banc), citing Caluza v. Brown, 7 Vet.App. 
498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  "Although the claim need not be conclusive, the 
statute [38 U.S.C.A. §5107] provides that [the claim] must be 
accompanied by evidence" in order to be considered well 
grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  
In a claim of service connection, this generally means that 
evidence must be presented which in some fashion links the 
current disability to a period of military service or to an 
already service-connected disability.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1998); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992); Montgomery v. Brown, 4 Vet.App. 
343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded. Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

As to the veteran's contention that he was exposed to Agent 
Orange, which resulted in his developing the disability for 
which he seeks service connection, the Board observes that a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to a herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).  With respect to 
establishing service connection for chloracne or other 
acneform disease consistent with chloracne, it is also 
necessary that it became manifest to a degree of 10 percent 
or more within a year after the last date on which the 
veteran was exposed to an herbicide agent during active 
military service.  38 C.F.R. § 3.307(6)(ii).  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet.App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  See Brock v. Brown, 10 Vet.App. 155, 160-61 (1997).  
Thus, the presumption is not the sole method for showing 
causation.  However, as noted above, where the issue involves 
a question of medical diagnosis or causation as presented 
here, medical evidence which indicates that the claim is 
plausible is required to set forth a well-grounded claim.  
Grottveit v. Brown, supra.

In this case, the record shows that the veteran was first 
diagnosed to have cancer in December 1994.  That cancer, 
however, only effected the right side of the veteran's 
tongue, and the floor of his mouth.  These records did not 
reflect that the condition affected the veteran's prostate, 
lungs, bronchus, larynx, or trachea.  The condition was also 
not characterized as soft tissue sarcoma.  (The term squamous 
cell carcinoma was used.)  Subsequently dated medical records 
similarly fail to show the presence of any type of cancer, 
other than that which was diagnosed in December 1994.  
Moreover, none of the available medical records reflects that 
any medical professional was of the opinion that the cancer 
which the veteran did have was related to his service, or, 
more particularly, to any in-service exposure to Agent Orange 
that may have occurred.  

Since the cancer located on the veteran's tongue and mouth is 
not included among the diseases listed at 38 C.F.R. 
§ 3.309(e), it is not deemed by VA to be etiologically 
related to exposure to herbicide agents used in Vietnam.  
Therefore,  the regulatory presumption created by 38 C.F.R. 
§ 3.309(e) does not apply in the veteran's case.  
Furthermore, as the veteran has not submitted any probative 
medical evidence which demonstrates a causal link between his 
cancer and any exposure to herbicides in service, the Board 
must conclude that the veteran has not met the initial burden 
of presenting evidence of a well-grounded claim for service 
connection, as imposed by 38 U.S.C.A. § 5107(a) (West 1991).  
As claims that are not well grounded do not present a 
question of fact or law over which the Board has 
jurisdiction, the claim for service connection for a cancer 
due to exposure to Agent Orange must be denied.  See Epps v. 
Gober, supra.

In reaching this decision, the Board notes that, prior to 
April 5, 1999, VA's Veterans Benefits Administration (VBA) 
Adjudication Procedure Manual, M21-1, Part VI, para. 7.20b, 
contained a liberal interpretation of the regulations that 
addressed the circumstances when exposure to a herbicide 
could be presumed, stating that "unless there is affirmative 
evidence to the contrary, a veteran who served on active duty 
in the Republic of Vietnam during the Vietnam era is presumed 
to have been exposed to a herbicide agent."  In a Court 
decision in McCartt v. West, 12 Vet.App. 164 (1999), however, 
it was held that "neither the statutory nor the regulatory 
presumption will satisfy the incurrence element of Caluza 
where the veteran has not developed a condition enumerated in 
either 38 U.S.C. § 1116(a) or 38 C.F.R. § 3.309(e)."  
Therefore, in April 1999, the aforementioned section of the 
VBA Manual M21-1 was revised to clarify that the presumption 
of herbicide exposure under 38 C.F.R. § 3.307(a)(6)(iii) is 
applicable only when considering presumptive service 
connection for diseases specified in section 3.309(e).  The 
manual was thus brought in line with the statutory and 
regulatory provisions in this regard.  

In any case, even if the evidence were to demonstrate that 
the veteran was exposed to Agent Orange or other herbicides 
during service, as set forth above, in the absence of any 
competent evidence linking the specific type of cancer he had 
to that exposure, or any competent evidence reflecting that 
the veteran has one of the diseases listed in 38 C.F.R. 
§ 3.309(e), the veteran has failed to meet the threshold 
requirement of submitting a well-grounded claim for service 
connection for disability secondary to exposure to Agent 
Orange.  

Having concluded that the veteran's claim for service 
connection for cancer is not well grounded, the Board does 
note that there are medical records, associated with the 
claims file, on which it is set forth that the veteran had 
informed those treating him that he had cancer of the larynx.  
(See November/December 1997 VA discharge summary, and an 
April 1998 Psychiatric History provided by a private 
physician. )  That is one of the particular types of cancer 
for which there is a presumption, as to Vietnam veterans, for 
both exposure to Agent Orange having occurred in service and 
for entitlement to service connection.  In this regard, 
however, it must be pointed out that the mere transcription 
in a medical record, of the veteran's statements that he has 
a particular disease, is not the same as medical evidence 
demonstrating that the veteran actually has that disease.  It 
is merely an expression of the veteran's assertions through 
his physician, not the physician's own diagnosis or opinion.  
Thus, there remains, in this case, an absence of competent 
evidence reflecting that the cancer for which the veteran was 
treated, is linked to his service, or to any exposure to 
Agent Orange in service.  Accordingly, there remains no basis 
to award service connection for that disability.  See Dolan 
v. Brown, 9 Vet.App. 358, 363 (1996), citing LeShore v. 
Brown, 8 Vet.App. 406, 409 (1995), wherein it was held that 
medical history which is simply information provided by a 
patient and recorded by a medical examiner, without any 
foundation in previous medical records, does not satisfy the 
evidentiary requirement of competent medical evidence in a 
claim.  

We recognize the veteran's belief that he has cancer of the 
larynx.  However, he is not a physician, and thus does not 
have the professional expertise necessary to provide that 
diagnosis.  See, e.g., Voerth v. West, 13 Vet.App. 117, 120 
(1999) ("Unsupported by medical evidence, a claimant's 
personal belief, no matter how sincere, cannot form the basis 
of a well-grounded claim."); Bostain v. West, 11 Vet.App. 
124, 127 (1998) ("lay testimony . . . is not competent to 
establish, and therefore not probative of, a medical 
nexus"); Routen v. Brown, 10 Vet.App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  See also Espiritu v. Derwinski, 
2 Vet.App. 492 (1992); Moray v. Brown, 5 Vet.App. 211 (1993); 
Grottveit v. Brown, 5 Vet.App. 91 (1993).


ORDER

To the extent that the veteran's claim for service connection 
for PTSD is well grounded, thereby giving rise to a duty to 
assist in its development, the appeal is granted.

Service connection for cancer, claimed as due to exposure to 
Agent Orange, is denied.


REMAND

It has been determined, above, that the veteran has presented 
a well-grounded claim of service connection for PTSD.  
However, the United States Court of Appeals for Veterans 
Claims has held that, once a PTSD claim has been determined 
to be well grounded, it does not necessarily mean the claim 
will be granted.  As the Court has emphasized, 

even though . . . the appellant has presented a 
well-grounded claim for service connection for 
PTSD, "eligibility for a PTSD service-connection 
award requires" more; specifically, "(1) [a] 
current, clear medical diagnosis of PTSD . . . ; 
(2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service 
stressor."

Gaines v. West, 11 Vet.App. 353, 357 (1998), citing Cohen, 
supra, and Suozzi v. Brown, 10 Vet.App. 307 (1997) (emphasis 
in original).

Furthermore, if the claimant did not engage in combat with 
the enemy, or the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen, supra; Moreau v. Brown, 9 Vet.App. 389 
(1996); Dizoglio v. Brown, 9 Vet.App. 163 (1996); West v. 
Brown, 7 Vet.App. 70, 76 (1994).  Moreover, service 
department records must support, and not contradict, the 
claimant's testimony regarding noncombat stressors.  Doran v. 
Brown, 6 Vet.App. 283 (1994).

As set forth above, the veteran has been diagnosed to have 
PTSD, and the records on which this diagnosis is reflected 
show that it is considered to be due primarily to the 
veteran's participation in air rescue while stationed aboard 
the USS Enterprise, and his involvement in crash recovery 
while stationed in the United States.  In regard to those air 
rescue/crash recovery events that the veteran contends 
precipitated his disability, he has provided some rather 
precise information.  

With respect to the incidents that occurred in the United 
States, the veteran related that, while he was stationed at 
Olathe Naval Air Station in Kansas, he was a member of the 
Crash Crew.  He described his duties as recovering the 
remains of those  whose planes had crashed.  In this 
capacity, the veteran indicated that he was involved in 
approximately 7 crashes, and had to pick up the remains of 
between 7 and 14 pilots/crew members.   

The veteran's personnel records show that he received 
"AIRMAN" training, which he apparently completed in 
February 1963.  They also show that he was stationed at 
Olathe Naval Air Station between November 1962 and November 
1964.  His duties at that location, however, have not been 
more precisely confirmed, and the record does not show that 
any information regarding the events the veteran described as 
taking place there was researched by the United States Armed 
Services Center for Research of Unit Records (USASCRUR).  
Since the veteran has been diagnosed to have PTSD, based, at 
least in part, upon the events he described as taking place 
at Olathe Naval Air Station, and since it would appear likely 
that a record of lost pilots and planes at that location 
would have been made, it is the Board's view that an attempt 
should be made to verify these events, as well as any role 
the veteran may have had in them.  

With respect to the air rescue missions the veteran described 
while a member of the Enterprise crew, he indicated that he 
had been involved in 27 such missions, half of which required 
him to man a machine gun on board rescue helicopters, and on 
half of which he operated the winch that was used to pull the 
downed pilots up to the hovering helicopter in which he was 
riding  He specifically indicated that he had occasion to 
retrieve 4 pilots who had been shot down over land, and that, 
in doing so, the helicopter in which he was flying came under 
fire.  It is not clear whether the rescue of those 4 occurred 
on a single occasion, on four separate occasions, or in some 
combination, but in any case, the veteran related that 2 of 
the 4 were killed while they were being brought up to the 
helicopter.  These, he indicated, were the only two killed 
out of the 27 rescue missions in which he was involved.

It has been confirmed that the veteran served on Board the 
USS Enterprise, beginning some time prior to November 1965.  
More particularly, he was assigned to Helicopter Support 
Squadron One, with which he remained until the end of his 
enlistment in July 1966.  The Enterprise was involved in 
launching air strikes against positions in North and South 
Vietnam between December 1965 and June 1966, and it has been 
confirmed that Helicopter Support Squadron One flew rescue 
missions to recover downed pilots from the Enterprise.  It 
has also been confirmed that such rescue operations could 
involve exchange of gunfire, between machine gunners on board 
the rescue helicopters and forces below.  Such general 
information, however, does not establish, as fact, the 
veteran's individual participation in rescue missions.  

As with the events the veteran described as taking place in 
Kansas, it would seem that there would have been records kept 
of the rescue missions flown to recover downed airmen, 
particularly over land where pilots being rescued were 
killed.  Thus, while the information that has been obtained 
to date has been useful, an additional search for records 
should be undertaken in order to attempt to confirm the 
actual events the veteran has described while he served with 
the USS Enterprise.  

In addition to the foregoing, the Board observes that, 
although the record discloses that the veteran has had 
psychiatric treatment, including hospitalizations, which show 
diagnoses of PTSD, he has never actually undergone a 
comprehensive psychiatric examination in connection with his 
claim.  In the Board's view, after attempts are made to 
confirm the events the veteran has described as causing PTSD, 
he should undergo a VA examination to determine the 
relationship, if any, between current psychiatric symptoms 
and his specific claimed in-service stressors.  

In regard to the veteran's claim for entitlement to 
housebound benefits, the Board notes that the veteran was 
awarded pension benefits, pursuant to the provisions of 
38 U.S.C.A. § 1521, in an October 1994 rating action, 
effective from July 1994.  This was primarily based on the 
impairment arising out of the veteran's abdominal aorta and 
femoral artery grafting.  In March 1995, the veteran 
submitted an informal application for service connection for 
cancer and PTSD.  After reviewing evidence obtained in 
connection with those claims, and, in particular, that 
evidence which showed the veteran's treatment for cancer, the 
RO awarded the veteran special monthly pension, paid at the 
housebound rate, in an August 1996 rating action.  Payment of 
pension benefits at this housebound rate, however, was made 
effective only from the date of the veteran's claim in March 
1995 to February 1996.  The veteran now seeks to have his 
pension benefits continued at the housebound rate.  

Under applicable criteria, special monthly pension at the 
housebound rate is payable to a veteran who is entitled to 
pension under 38 U.S.C.A. § 1521, but while not in need of 
regular aid and attendance, does have a single permanent 
disability rated 100 percent disabling under the Schedule for 
Rating Disabilities, together with (1) additional disability 
or disabilities independently ratable at 60 percent or more, 
separate and distinct from the permanent disability rated as 
100 percent disabling and involving different anatomical 
segments or bodily systems, or (2) is permanently housebound 
by reason of disability or disabilities.  The latter 
requirement is met when the veteran is substantially confined 
to his or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  38 C.F.R. § 1521(e); 38 C.F.R. § 3.351(d).  

Given that the RO's initial award of special monthly pension 
at the housebound rate was for only a specific time period, 
which time period had already lapsed prior to the date the RO 
made the decision to award that benefit, it would appear that 
the RO had not concluded the veteran had a permanent 
disability rated at 100 percent, or that the veteran was 
permanently housebound.  Therefore, the basis for that 
initial award is unclear.  Nevertheless, the records 
currently before the Board reflect that the veteran has 
numerous diagnosed disabilities.  These include neuropathy, 
diverticulosis, internal hemorrhoids, peripheral arterial 
disease, alcohol dependence, dysthymia, PTSD, colitis, 
bronchitis, hypertension, degenerative joint disease, 
gastroesophageal reflux disease, cervical radiculopathy, 
peripheral vascular disease, and chronic obstructive 
pulmonary disease.  Were any of these to be permanently rated 
100 percent under the Schedule for Rating Disabilities, and 
also found to be sufficiently distinct from the status post 
abdominal aorta and femoral artery grafting currently rated 
as 60 percent disabling, the criteria for payment of pension 
at the housebound rate would be met.  

It does not appear from the record that the RO has considered 
whether any disability, other than status post abdominal 
aorta and femoral artery grafting, might cause sufficient 
impairment to warrant a 100 percent schedular rating.  
Moreover, even if consideration has been given to that 
question, it is clear that the veteran has not been informed 
of any of the criteria by which a 100 percent schedular 
rating could be assigned for his various disabilities.  In 
view of that omission, the veteran has not been given 
adequate information from which to make cogent appellate 
argument.  In order to safeguard his procedural rights in 
this regard, it will be necessary to return the case to the 
RO so that these matters may be addressed.  

Furthermore, in order to more precisely identify the 
disabilities the veteran currently has, as well as to 
understand how they relate to the question of whether they 
cause the veteran to be substantially confined to his 
dwelling and the immediate premises, a current examination of 
the veteran would be most useful.  

Under the circumstances described above, the veteran's claims 
for service connection for PTSD and entitlement to pension 
benefits paid at the housebound rate, are remanded to the RO 
for the following:  

1.  The RO should contact any appropriate agency, 
including the United States Armed Services Center 
for Research of Unit Records, 7798 Cissna Rd., 
Suite 101, Springfield, VA 22150-3197, to attempt 
to verify those events the veteran has described 
as precipitating PTSD, and whether the veteran 
engaged in combat.  In particular, any available 
documentation should be obtained regarding the 
activities of Helicopter Support Squadron One 
aboard the USS Enterprise between December 1965 
and June 1966, as well as the veteran's particular 
role in that unit.  In addition, information 
should be obtained regarding the circumstances of 
fliers from the USS Enterprise downed in or near 
Vietnam between December 1965 and June 1966, 
particularly whether any were downed over land, 
whether any such downed airmen were rescued (or 
rescues were attempted) by the Helicopter Support 
Squadron One, and whether any of those that may 
have been downed over land were killed during a 
rescue attempt by Helicopter Support Squadron One.  
Any information regarding the veteran's 
participation in any such events should also be 
provided, if possible.  In addition, it should be 
determined whether there were any fatal crashes of 
planes, particularly Navy planes, at Olathe, 
Kansas, Naval Air Station while the veteran was 
stationed there between November 1962 and about 
November 1964, and whether the veteran 
participated in the recovery of those killed in 
any such crash.  Moreover, if, as a result of any 
development undertaken by this Remand, it would be 
logical to contact other agencies to establish the 
occurrence of a stressful event, or to verify 
other events, that development should be 
accomplished.  

3.  Next, the RO must make a specific 
determination, based upon the complete record, as 
to whether the veteran was exposed to a stressor 
or stressors in service, and if so, the nature of 
the specific stressor or stressors.  If the RO 
determines that the record establishes the 
existence of a stressor or stressors, the RO must 
specify what stressor or stressors in service it 
has determined are established by the record.  

4.  Then, the veteran should be afforded a VA 
psychiatric examination.  The purpose of this 
examination will be to determine whether the 
complete record supports a diagnosis of PTSD.  If 
the veteran is found to have PTSD, the examiner 
should express an opinion for the record as to 
whether the veteran's claimed stressor(s) from his 
military service are etiologically related to any 
current PTSD.  The examining physician should 
specifically identify which stressor(s) are linked 
to any diagnosed PTSD, with reference to the 
stressor(s) determined by the RO to be established 
by the record.  All tests deemed necessary by the 
examiner must be conducted, and the clinical 
findings and reasoning which form the basis of the 
opinions requested should be clearly set forth.  
In the event the examiner finds that the veteran 
does not have PTSD, he or she should reconcile 
that conclusion with that of other physicians who 
may have differed with it.  The claims folder and 
a copy of this Remand must be made available to 
the examiner prior to the examination in order 
that he or she may review pertinent aspects of the 
veteran's service and medical history.  A notation 
to the effect that this record review took place 
should be included in the examination report.  

5.  The RO should contact the veteran and ask him 
to identify those places at which he has received 
any medical treatment since 1997.  After obtaining 
any appropriate authorization, the RO should 
attempt to obtain and associate with the claims 
file, copies of any records of such treatment so 
identified that have not already been made part of 
the record.  

6.  Next, the veteran should be scheduled for a VA 
general medical examination, the purpose of which 
is to determine the nature and extent of those 
disabilities currently afflicting him.  Each such 
disability should be clearly identified, together 
with the symptoms related to that particular 
disability.  In addition, the examiner should 
comment as to whether, in his or her opinion, any 
of the veteran's disabilities, or any combination 
of his disabilities, render him substantially 
confined to his or her dwelling and the immediate 
premises, and whether it is reasonably certain 
that the disability or disabilities and resultant 
confinement will continue throughout the veteran's 
lifetime.  

7.  Upon completion of the above, the RO should 
review the evidence and ensure that all of the 
foregoing development actions have been conducted 
and completed in full.  If any development is 
incomplete (for example, if any requested opinions 
have not been provided), appropriate corrective 
action should be taken. 

8.  Next, the RO should review the evidence of 
record and enter its determination as to whether 
service connection for PTSD is warranted, and 
whether the veteran satisfies the criteria for an 
award of special monthly pension paid at the 
housebound rate.  If any decision remains adverse 
to the veteran, the RO should issue a supplemental 
statement of the case to the veteran and his 
representative, addressing all evidence added to 
the record since the last supplemental statement 
of the case was issued in 1998.  Moreover, if the 
veteran's claim for pension benefits paid at the 
housebound rate continues to be denied, the 
supplemental statement of the case should include, 
for each disability the veteran has, and for which 
a 100 percent schedular rating could, under the 
Rating Schedule, be assigned, the criteria that 
must be met for that rating.  After providing a 
reasonable opportunity to respond, the case should 
then be returned to the Board for further review. 

Although no action is required of the veteran until he 
receives further notice, he has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals






